NOT FOR PUBLICATION                              FILED
                    UNITED STATES COURT OF APPEALS                          OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARINA CALOVE,                                  No. 16-16044

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01329-JAD-NJK

 v.
                                                MEMORANDUM*
NATIONSTAR MORTGAGE, LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Marina Calove appeals pro se from the district court’s judgment dismissing

her action alleging a violation of the Fair Debt Collection Practices Act

(“FDCPA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6). Mashiri



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Epsten Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017). We affirm.

      The district court properly dismissed Calove’s claim under 15 U.S.C.

§ 1692g(b) because notice disputing the alleged debt was made more than thirty

days after the initial communication about the debt. See 15 U.S.C. § 1692g(b)

(written dispute by the debtor must be made within thirty days after receipt of the

initial communication about the debt); Mahon v. Credit Bureau of Placer Cty. Inc.,

171 F.3d 1197, 1203 (9th Cir. 1999) (“[A] tardy request for verification of the debt

. . . [does] not trigger any obligation . . . to verify the debt.”). We reject as without

merit Calove’s contention that she alleged other violations of the FDCPA in the

operative complaint.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                            2                                     16-16044